Name: Commission Regulation (EC) No 1823/98 of 21 August 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities 22. 8. 98L 236/6 COMMISSION REGULATION (EC) No 1823/98 of 21 August 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 22 August 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 August 1998. For the Commission Karel VAN MIERT Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities22. 8. 98 L 236/7 ANNEX to the Commission Regulation of 21 August 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 060 49,8 999 49,8 0709 90 70 052 56,0 999 56,0 0805 30 10 382 59,4 388 59,8 524 58,9 528 60,6 999 59,7 0806 10 10 052 88,1 600 40,7 624 160,0 999 96,3 0808 10 20, 0808 10 50, 0808 10 90 388 63,1 400 73,9 508 89,6 512 71,2 524 30,3 528 87,3 804 75,6 999 70,1 0808 20 50 052 95,1 064 59,4 388 54,6 528 108,1 999 79,3 0809 30 10, 0809 30 90 052 107,0 400 124,4 999 115,7 0809 40 05 052 56,8 060 59,8 064 65,5 066 65,7 093 65,9 624 191,4 999 84,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.